Referring to the circumstances under which appellant attempted to pass respondent's truck, it is said in the opinion: "The driver, who attempts a passage, under such circumstances, should *Page 748 
be chargeable with the exercise of a high degree of care." If that language means a driver, under the circumstances referred to, should be required to exercise any higher degree of care than a reasonably prudent person would have exercised under like circumstances, I am not in accord with it. Otherwise I concur in the opinion.